Filed 12/14/15 In re A.G. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.G., a Person Coming Under the
Juvenile Court Law.

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,                                               E063365

         Plaintiff and Respondent,                                       (Super.Ct.No. RIJ108028)

v.                                                                       OPINION

A.G. et al.,

         Defendants and Appellants.



         APPEAL from the Superior Court of Riverside County. Jacqueline C. Jackson,

Judge. Affirmed.

         Karen J. Dodd, under appointment by the Court of Appeal, for Defendant and

Appellant A.G.

         Merrill Lee Toole, under appointment by the Court of Appeal, for Defendant and

Appellant E.G.



                                                             1
        Gregory P. Priamos, County Counsel, and Julie Koons Jarvi, Deputy County

Counsel, for Plaintiff and Respondent.

        Appellants E.G. (grandmother) and An.G. (father) are the paternal grandmother

and father, respectively, of the minor Am.G. (child), the subject of this dependency

matter. Grandmother appeals the court’s ruling with respect to her Welfare and

Institutions Code1 section 388 petition, which had asked that the court “review the

placement decision” of plaintiff and respondent Riverside County Department of Public

Social Services (DPSS); the child had been placed with a nonrelative foster family

instead of with the parental grandparents. The trial court agreed to review its prior

decision, but denied the implicit request to change the child’s placement.2 Father appeals

from the judgment terminating his parental rights, contending that the juvenile court

should have found applicable the beneficial parental relationship exception to termination

of parental rights, codified at section 366.26, subdivision (c)(1)(B)(i). We affirm.

                      I. FACTS AND PROCEDURAL BACKGROUND

        The child most recently came to the attention of DPSS on July 8, 2013, when a

social worker was called to the scene of a car accident involving the child (born


        1   Further undesignated statutory references are to the Welfare and Institutions
Code.

        2 The section 388 petition at issue was filed on behalf of both paternal
grandparents, as was the notice of appeal. Nevertheless, the paternal grandfather has
made no appearance here, with briefing filed solely on behalf of grandmother. In the
interest of brevity, because the child’s maternal grandparents need not be discussed, in
this opinion we will refer collectively to the paternal grandparents simply as
“grandparents.”

                                               2
September 2009) and her mother and father.3 The detention petition, filed July 10, 2013,

states that the child’s mother was killed in the accident, which occurred when she passed

out while driving and struck a parked vehicle. After the accident, father took the child,

who had not been secured in a car seat but was uninjured, into the bathroom of a house

near the accident scene, where he used heroin in the child’s presence. Father was

subsequently arrested and charged with being under the influence, possession of a

hypodermic needle, and child endangerment. The child was detained and placed in a

foster home.4

       In a July 8, 2013, interview with the social worker, father denied that he had used

drugs after the car accident, claiming the last time he and mother had used drugs was

July 7, 2013. Father said he had used drugs since he was 16 or 17 years old, and that he

had never completed a drug treatment program in the past. He named heroin as his drug

of choice (though he had also used methamphetamine) and described his usage of heroin

as twice per day, $20 worth each time. He reported his last arrest had been about three

weeks before, for heroin possession. Father had a criminal history that included grand

theft and multiple arrests and convictions for drug-related offenses.

       On July 9, 2013, grandmother called the social worker, inquiring about the child

and asking for a visit, which was arranged for the same day. The social worker observed

the child to be very happy to see her grandparents. The grandmother indicated they

       3   A previous referral with respect to the child had been closed as unfounded.

       4 The child’s half brother, then aged 17, was also detained, but he is not a part of
this appeal.

                                              3
would be willing to take placement of the child. She said their younger son lived with

them, and initially denied any past arrest or criminal history. When informed that they

would have to submit to a background check, however, the grandmother informed the

social worker the grandfather had been arrested several years before. The grandparents

agreed to contact the social worker the next day to start the “RAU [Relative Assessment

Unit] process.”

       At the July 11, 2013, detention hearing, the trial court found a prima facie case for

detention. Father was granted supervised visitation a minimum of once per week. The

court authorized assessment of grandparents for placement of the child, and also

authorized them to have frequent visitation.

       A background check conducted in July 2013 revealed that both grandparents had

previously been arrested on deportation charges. Also, a “location hit 311.1(A)” was

found for grandparents’ home, and they were asked to verify when they had moved into

the home.5 Because of the grandparents’ arrests, DPSS was unable to place the child

with the grandparents on an emergency basis, but the social worker anticipated placement

of the child there, once the home was certified.

       On August 1, 2013, the court found that the child came within section 300,

subdivision (b). The child was removed from father’s custody, and father was granted

reunification services.



       5 This refers to Penal Code section 311.1, subdivision (a), which criminalizes the
publication or distribution of child pornography.

                                               4
       The child was placed with grandparents on November 8, 2013. Prior to placement

with grandparents, father had weekly visitation with the child. In a status report filed

January 16, 2014, the social worker described father as “compliant with his visitation and

consistent with the scheduling of the visits,” and found that he “talked to [the child] in an

appropriate and loving manner, and interacted with her positively.” During this time,

grandparents also had overnight visits with the child several nights per week. Once the

child was placed with grandparents, they were permitted to supervise father’s visits in

their home; this visitation was viewed by the social worker as “positive and beneficial for

all parties.” The social worker observed that the child was bonded to father, and that

father was successfully demonstrating an ability to maintain a bond with her by calling

her and visiting on a frequent basis.

       On February 3, 2014, the court continued reunification services, and found the

child’s placement with grandparents to be appropriate. The court authorized

liberalization of visits with father, including overnights, weekends, and placement with

family maintenance services. By March 2014, DPSS supported placement of the child

with father, but father delayed her return, demonstrating stress about dealing with her

care, despite having completed a parenting education course, and he had “not been

compliant with [DPSS] in the implementation of the in-home parenting education

program, Safe Care.”

       On June 4, 2014, the child was returned to the care of father. Several grounds for

concern regarding placement with grandparents had arisen over the previous several

months. Among other things, on one occasion, in February 2014, a visiting social worker

                                              5
found the child outside the home unsupervised, in pajamas. The grandfather became

“very testy” when asked about the situation by the social worker. The social worker also

noted that the child, who had been more bubbly and friendly previously, had become

more guarded; the social worker observed the family to be “private,” and there had been

influence on the child to be the same. Indeed, on at least two occasions, the child

indicated she had been instructed not to speak to the social worker. Additionally, the

child had an initial mental health assessment on April 29, 2014, and had been scheduled

to attend several sessions of counseling, but grandparents had refused to take her,

believing she did not need any intervention. DPSS’s concerns culminated with removal

after DPSS learned grandparents had allowed a son of theirs who is a registered sex

offender to move into the home.

       At the time the child was returned to father’s care, DPSS understood that he was

living with his brother and the brother’s family, but was working and planned on finding

a home for himself. On August 4, 2014, the court ordered family maintenance services,

and placement with father.

       On August 21, 2014, DPSS filed a section 387 petition to remove the child from

father’s care; on August 19, 2014, the child had been detained by DPSS. DPSS alleged

that father had relapsed, and had admitted to using methamphetamine and heroin for the

past couple of months. Although father had claimed he was living with the child in the

home of his brother and his family, he was actually staying with friends; he had become

depressed around the anniversary of the accident, and he was also having trouble dealing

with the child. On August 19, 2014, the social worker received a call from grandmother,

                                             6
asking that the child be placed back in their home. The grandmother confirmed,

however, that the registered sex offender uncle of the child still lived in the home. DPSS

placed the child with a nonrelative foster family.

       In a jurisdiction/disposition report filed September 11, 2014, DPSS noted that the

grandparents had again been considered for placement of the child, but DPSS

recommended against it, noting that the grandparents home environment “is the same as

when [DPSS] had to remove the child previously . . . .” The grandparents had stated they

were selling their home and planned to move in October 2015, and that all of their adult

sons would have to find their own residences. The social worker remained concerned,

however, about several previous incidents showing lack of adequate supervision of the

child, as well as the grandparents’ resistance to counseling for the child. The

grandparents also confirmed that they had directed the child not to disclose information

to the social worker, and the social worker observed that, while in the care of the

grandparents, the child had “quickly changed from a vivacious, talkative, young girl to a

close mouthed one who would look at [the social worker] in a fearful manner whenever

[the social worker] came to talk to her.”

       In an addendum report, filed October 1, 2014, DPSS reported that the

grandparents visited with the child three times in August and September 2014. The child

was upset after the first visit, but showed no distress after the other visits. The child told

her foster mother about incidents that had happened when she lived with the

grandparents, “such as, being spanked with a belt and the lack of a car seat when she was

being transported anywhere.” Father had visited with the child once, in August 2014, and

                                               7
had another visit scheduled for October 2, 2014. The social worker observed, however,

that father appeared to be “unable or unwilling to reunify with his child at this time and is

hoping that his parents will be able to care for [the child] despite the concerns [DPSS] has

communicated to [father].”

       In an addendum report, filed November 20, 2014, DPSS reported that father was

currently participating in the family preservation program, after initially missing a drug

test and failing to appear for a drug court hearing. Father was having “uneventful”

weekly visits with the child. DPSS recommended family reunification services be denied

to the father, because he had already had 12 months of services, and that the child remain

in foster care, with a permanent plan of adoption.

       On December 1, 2014, grandmother’s section 388 petition was filed. The juvenile

court set the petition for hearing.

       On December 2, 2014, after a contested hearing, the juvenile court sustained the

section 387 petition, terminated services to father, reduced his visitation, and set a section

366.26 hearing.

       On January 8, 2015, DPSS filed an addendum report in response to the section 388

petition. DPSS recommended that the child remain in her current placement with a

nonrelative foster family, reiterating concerns previously expressed regarding the

grandparents’ home. The social worker also noted that the current placement was with

caregivers who were willing and able to adopt the child, and would be willing to “foster

an ongoing relationship between the father, paternal grandparents, and [the child], if it is

of positive benefit for her.”

                                              8
       On March 17, 2015, DPSS filed a combined section 366.26 and section 366.3

report, recommending termination of parental rights and adoption by the child’s current

caregivers. The report noted that father had regularly visited with the child as permitted

by DPSS and court order since September 2014, as did grandparents; the visits were

supervised by the foster parents. On one occasion, however, the grandparents came to a

visit that was scheduled just for father; the foster parent “felt [the grandparents] were

very hostile towards him during the visitation.” The visits were subsequently moved to

the DPSS office.

       In an addendum report filed March 20, 2015, DPSS reported that the child and her

current caretakers/prospective adoptive parents were developing an attachment to each

other, and that the child also was developing a strong bond with the prospective adoptive

parents’ extended family members and community. The prospective adoptive parents

were “dedicated and ready” to adopt the child, and the child was “thriving” in their home.

Her personality was once again “happy, outgoing, and talkative.” The child indicated

that she loved, and wanted to live with her current caretakers, who she called “moma

bear” and “papa bear,” though she still had attachments to her father and grandparents.

She stated that she liked seeing her father, and that they play together. The prospective

adoptive parents did not want to enter into a postadoption contact agreement, but were

willing to maintain occasional supervised visitation, “as long as [the child] remains safe

and continues to benefit from the relationship [with] her birth father.”

       On March 24, 2015, the juvenile court held a hearing on the section 388 petition.

Grandmother and father testified at the hearing. Grandmother testified, inter alia, that

                                              9
grandparents had moved and were staying with friends while a house was being built in

Lake Elsinore. She stated that she continued to have contact by telephone and outside the

home with her son who is a registered sex offender, although he no longer lived with

them. She agreed that she had previously chosen not to follow DPSS directives to take

the child to counseling, because she did not want the child to remember what happened in

the accident, but indicated that she was willing to take the child to counseling now. She

indicated that she would do anything the court ordered, if the child was placed with her,

and that she was prepared financially and otherwise to meet all of the child’s needs. She

testified that she had a close bond with the child, and would be devastated if the court did

not grant the motion and place the child with her.

       Father supported grandparents’ petition “[o]ne hundred percent.” He observed

that they had always been involved in the child’s life, and he had no doubts about their

ability to care and provide for her. He believed that grandparents would be protective

and loving toward the child, and observed a strong, reciprocal bond between them. He

characterized the failure to follow through with counseling for the child as a

“misunderstanding.”

       The juvenile court denied the section 388 petition, acknowledging that they love

the child and are financially capable of supporting her, but finding that they “seem to lack

any protective capacity.” The court believed that grandparents had encouraged the child

“to keep secrets from the social worker, to basically cover different things that were

happening in the home that were not appropriate, which risks her safety,” as well as

damaging grandmother’s credibility. The court doubted grandparents’ ability to “live

                                             10
differently in a way that’s going to be fully protective of [the child] and completely put

her needs first.” On that basis, the court found the current placement to be appropriate,

and placement of the child with grandparents would not be in the child’s best interest.

       On May 6, 2015, father filed a section 388 petition, requesting either family

maintenance or family reunification services. That petition was heard on May 7, 2015,

concurrently with section 366.26 issues. Father testified that he had been sober since

September 8, 2014, and had enrolled in school. He had completed parenting classes, was

participating in Narcotics Anonymous/Alcoholics Anonymous, had a sponsor, had

submitted to random drug testing, and had secured housing. He had visited with the child

regularly, once per month as allowed by court order, and he believed that he had a bond

with the child. With respect to section 366.26 issues, counsel for father objected to

termination, arguing that the beneficial parental relationship exception to adoption,

codified at section 366.26, subdivision (c)(1)(B)(i), applied.

       The juvenile court denied father’s section 388 petition, finding father had

demonstrated “changing, [but] not yet changed” circumstances, and that it was not in the

child’s best interest to return or offer additional services to father. The court court found

that no exception to adoption applied, and terminated father’s parental rights. With

respect to the beneficial parental relationship exception, the trial court found father had

been “mostly consistent in visitation,” and acknowledged that the child was bonded with

father. Nevertheless, the child had “clearly also bonded” with the prospective adoptive

parents. The court found that the benefits of the bond between father and daughter did

not outweigh the benefits the child would gain through adoption.

                                             11
                                      II. DISCUSSION

A. The Trial Court Did Not Abuse Its Discretion by Denying Grandmother’s

Section 388 Petition.

       Grandmother contends the trial court abused its discretion by declining to change

its previous order placing the child with nonrelative foster parents. We find no abuse of

discretion.

       “Section 388 permits ‘[a]ny parent or other person having an interest in a child

who is a dependent child of the juvenile court’ to petition ‘for a hearing to change,

modify, or set aside any order of court previously made or to terminate the jurisdiction of

the court’ on grounds of ‘change of circumstance or new evidence.’ (§ 388, subd. (a).)”

(In re Lesly G. (2008) 162 Cal.App.4th 904, 912.) “The parent bears the burden to show

both a “‘legitimate change of circumstances”’ and that undoing the prior order would be

in the best interest of the child.” (In re S.J. (2008) 167 Cal.App.4th 953, 959.) “The

petition is addressed to the sound discretion of the juvenile court, and its decision will not

be overturned on appeal in the absence of a clear abuse of discretion.” (Id. at pp. 959-

960.) “‘The appropriate test for abuse of discretion is whether the trial court exceeded

the bounds of reason. When two or more inferences can reasonably be deduced from the

facts, the reviewing court has no authority to substitute its decision for that of the trial

court.” (In re Stephanie M. (1994) 7 Cal.4th 295, 318-319 (Stephanie M.).)

       Here, the juvenile court agreed to grandparents’ request that it “review the

placement decision” placing the child with nonrelative foster parents, instead of with

them. It found, however, that the current placement was appropriate, and denied the

                                              12
section 388 petition with respect to changing the previous placement order, finding that to

make the requested change in placement would not be in the child’s best interest. We

cannot say that this decision was an abuse of discretion. As discussed above, there was

evidence (only some of which was even disputed) that while the child was in their care,

grandparents exhibited poor judgment in a number of respects, including their initial

refusal to take the child to counseling as ordered, a lack of supervision leading to the

child being found outside the home unsupervised by the social worker, inappropriate

physical discipline of the child, their instructions to the child to keep secrets from the

social worker, and their decision to allow a registered sex offender to move into the

home. There was some evidence of the child being transported by car without being

secured in an appropriate restraint—a particularly appalling lapse, given the

circumstances that gave rise to this dependency. While in their care, a seemingly happy,

talkative, and open child became fearful and closed mouthed in the presence of social

workers; once removed to foster care, she once again became cheerful and vivacious. To

say that the trial court had ample grounds to conclude that placing the child with

grandparents would not be in the best interest of the child is something of an

understatement.

       Grandmother’s arguments to the effect that grandparents were an “appropriate”

placement, or had never been found “unsuitable” for placement, miss the mark. The

issue is not whether grandparents were an appropriate placement, but whether the

decision not to place the child with them was outside the bounds of reason.



                                              13
(Stephanie M., supra, 7 Cal.4th at pp. 318-319.) For the reasons discussed above, it was

not.

       Grandmother further argues that “the grandparents were entitled to preferential

consideration for placement,” pointing to section 361.3, and contending that DPSS

“clearly failed to consider the grandparents first, as it was required to do,” when the child

was removed from father in August 2014. The record demonstrates, however, that DPSS

did consider grandparents first for placement, but decided it would be inappropriate,

because the grandparents home environment was “the same as when [DPSS] had to

remove the child previously . . . .” Among other things, grandmother informed the social

worker on August 19, 2014, that a registered sex offender (her son) still lived in their

home. As discussed above, however, while the presence of a sex offender in the home

triggered the previous removal, a number of other issues, raising questions about whether

placement with grandparents was in the child’s best interest, had arisen previously.

Preferential consideration under section 361.3 does not entitle a relative to any

presumption that placement with the relative is in the child’s best interest. (Stephanie M.,

supra, 7 Cal.4th at pp. 320-322.) Even if there were such a presumption, however, DPSS

would have been well justified in concluding the presumption had been outweighed by

other factors.

       Grandmother further objects that the child was removed by DPSS, without any

section 387 petition being filed. No section 387 petition, however, was required for

DPSS to remove the child from their care under the general placement order then in

effect. (See In re Cynthia C. (1997) 58 Cal.App.4th 1479, 1482 [“When a general

                                             14
placement order vests [DPSS] with the minor’s custody and the discretion to select

suitable placement, the agency may, without further court order, react to changed

circumstances by removing the child from an environment it deems no longer suitable

and selecting another placement.”].)

       Finally, grandmother asserts that the court failed to consider the child’s best

interest in making its decision. This argument is belied by the record, as the court

explicitly based its decision on what it viewed to be the child’s best interest. As

discussed above, this decision was not outside the bounds of reason, so must be

affirmed.6

B. Trial Court Did Not Err by Declining to Apply Beneficial Parental Relationship

Exception.

       Father contends that the trial court should have applied the beneficial parental

relationship exception to adoption, codified at section 366.26, subdivision (c)(1)(B)(i),

instead of terminating his parental rights. We find no error.

       6  We pause here to remind counsel for grandmother of her duties as an officer of
the court, which include a duty of candor. (Bus & Prof. Code, § 6068, subd. (d); Rules
Prof. Conduct, rule 5-200.) When counsel writes that the court “never mentioned [the
child’s] best interests,” and then cites to a page of the reporter’s transcript where the court
explicitly considers the child’s best interests (“[T]he decision for [the child’s] current
placement is appropriate, and it’s not in her best interest to change it”) counsel breaches
the duty of candor. Similarly, when counsel writes “there is no evidence that [the child]
‘loved’ [her prospective adoptive parents] or that they ‘loved’ her,” counsel simply
misstates the record, as the social worker explicitly noted that the child “states that she
loves [the prospective adoptive parents] and wishes to be adopted by them,” and that the
prospective adopted parents were focused on “providing a stable, loving home where [the
child] can feel valued and safe.” Counsel would be well advised to adhere strictly to her
professional duties, including the duty of candor, in any further proceedings before this
court.

                                              15
       At a section 366.26 hearing, the juvenile court determines a permanent plan of

care for a dependent child. (In re Casey D. (1999) 70 Cal.App.4th 38, 50.) Adoption is

the preferred permanent plan because it is more secure and permanent than legal

guardianship or long-term foster care. (Ibid.) “Adoption must be selected as the

permanent plan for an adoptable child and parental rights terminated unless the court

finds ‘a compelling reason for determining that termination would be detrimental to the

child . . . .’” under one or more of the exceptions set forth in section 366.26, subdivision

(c)(1)(B). (In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315 (Bailey J.).) One

such exception is the beneficial parental relationship exception. (§ 366.26, subd.

(c)(1)(B)(i).)

       To establish the beneficial parental relationship exception to termination of

parental rights, a parent has the burden of showing “both regular visitation and contact

[with the child] and the benefit to the child in maintaining the parent-child relationship.”

(In re Helen W. (2007) 150 Cal.App.4th 71, 80-81; see § 366.26, subd. (c)(1)(B)(i).)

With respect to the “benefit to the child” prong of the exception, a beneficial relationship

is one that “‘promotes the well-being of the child to such a degree as to outweigh the

well-being the child would gain in a permanent home with new, adoptive parents.’” (In

re Brandon C. (1999) 71 Cal.App.4th 1530, 1534.) The parent has the burden of

demonstrating that “severing the natural parent/child relationship would deprive the child

of a substantial, positive emotional attachment such that the child would be greatly

harmed . . . .” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575 (Autumn H.).)



                                             16
       We apply the substantial evidence standard of review to the trial court’s factual

determinations, including the issue of regular visitation and contact with the child, and

the existence of a beneficial parental relationship.7 (Bailey J., supra, 189 Cal.App.4th at

p. 1314.) When the party with the burden of proof appeals, contending the trier of fact

erred in concluding that party failed to meet his or her burden, the question on appeal

“becomes whether the evidence compels a finding in favor of the appellant as a matter of

law.” (In re I.W. (2009) 180 Cal.App.4th 1517, 1528.) Accordingly, “a challenge to a

juvenile court’s finding that there is no beneficial relationship amounts to a contention

that the ‘undisputed facts lead to only one conclusion.’” (Bailey J., supra, at p. 1314.)

       The record here does not compel a finding in favor of father. The court found that

father had visited consistently with the child, and that there was a bond between him and

the child. But the evidence does not compel the conclusion that the benefits of that bond

so promoted the well being of the child as to outweigh the benefits of adoption.

Although the child knew father and enjoyed spending time with him, he at least arguably

had no parental relationship with her, as opposed to that of a friendly visitor. (See In re

Angel B. (2002) 97 Cal.App.4th 454, 468 [for exception to apply, “the emotional

attachment between the child and parent must be that of parent and child rather than one

of being a friendly visitor or friendly nonparent relative . . . .”].) In 2014, father delayed

       7 The determination of whether the existence of that relationship constitutes “‘a
compelling reason for determining that termination would be detrimental to the child”
within the meaning of section 366.26, subdivision (c)(1)(B) is a “‘quintessentially’
discretionary decision,” which we would review under the deferential abuse of discretion
standard. (Bailey J., supra, 189 Cal.App.4th at pp. 1314-1315.) Such an analysis,
however, is not necessary for the resolution of this appeal.

                                              17
placement of the child in his care, even though DPSS was prepared to place her with him,

demonstrating stress about dealing with her care. Once the child was placed with him,

father continued to have difficulty dealing with the child, and shortly thereafter relapsed,

again leaving the child in the care of others. In other words, father arguably

demonstrated he was incapable of functioning in the role of parent. In contrast, the

prospective adoptive parents were meeting all of the child’s needs, wanted to adopt her,

and the child was thriving in their care. Nothing in the record compels the conclusion the

child would be “greatly harmed” by severing a parent/child bond with father.

(Autumn H., supra, 27 Cal.App.4th at p. 575.)

       In support of the contrary conclusion, father argues that the trial court abused its

discretion by basing its findings in part on the assumption that there would be future

contact between father and daughter, as well as extended family members. Father points

to authority reversing juvenile court judgments where decisions to terminate parental

rights were premised on expectation that the adoptive parent would voluntarily permit

future contact. (See In re C.B. (2010) 190 Cal.App.4th 102, 128; In re S.B. (2008) 164

Cal.App.4th 289, 300.) In fact, however, the court’s decision was not premised on such

an expectation. Rather, the court first decided whether to terminate father’s parental

rights, balancing the benefits of the bond between the child and father (and, implicitly,

the harm of severing the bond) with the benefits of adoption, as required under the case

law discussed above. Then, separately, the court acknowledged that the prospective

adoptive parents had previously expressed willingness to allow visitation between the

child and her father, as well as extended relatives, as long as it was appropriate and

                                             18
beneficial to her. As such, no “closure visit” needed to be ordered, at least immediately.

The court asked DPSS to make sure the prospective adoptive parents understood that

postadoption visitation was allowed by the court “as long as it’s safe for the child.” The

court’s acknowledgment of post-termination circumstances, and making of appropriate

post-termination orders regarding visitation, does not equate to relying on an

“‘unenforceable promise of future visitation by the child’s prospective adoptive parents’”

in making the determination of whether to terminate parental rights. (In re C.B., supra, at

pp. 128-129 [quoting In re S.B., supra, at p. 300].) Father has demonstrated no abuse of

discretion.

                                      III. DISPOSITION

       The trial court’s order denying grandmother’s section 388 petition and the

judgment terminating father’s parental rights are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               HOLLENHORST
                                                                        Acting P. J.
We concur:

       MCKINSTER
                                 J.

       KING
                                 J.




                                            19